AMENDMENT NUMBER THREE TO
EMPLOYMENT AGREEMENT

 

This AMENDMENT NUMBER THREE TO THE EMPLOYMENT AGREEMENT (“Amendment”) is made
and entered into this 17th day of September, 2012 by and among SOUTHERN
COMMUNITY FINANCIAL CORPORATION (the “Company”), SOUTHERN COMMUNITY BANK AND
TRUST (the “Bank”) and Merle B. Andrews (the “Executive”). The effectiveness of
this Amendment is subject to the consummation (the “Closing”) of the
transactions contemplated by the Agreement and Plan of Merger by and among the
Company, Capital Bank Financial Corp. (the “Purchaser”) and Winston 23
Corporation (“Merger Sub”), dated March 26, 2012 (the “Merger Agreement”), and
if the Closing does not occur because the Merger Agreement is terminated, this
Amendment shall not become effective and will be of no force or effect.

 

WHEREAS, the Executive is currently employed with the Bank under an Employment
Agreement dated April 28, 2006, as amended (the “Employment Agreement”),
pursuant to which she currently serves as Executive Vice President, Senior
Operating Officer of the Company;

 

WHEREAS, the amendment of the Employment Agreement is required in order to
comply with the requirements of Part 359 of the Regulations of the Federal
Deposit Insurance Corporation [12 CFR 359], as interpreted by the Federal
Deposit Insurance Corporation;

 

WHEREAS, Section 8.8 of the Employment Agreement provides that the Employment
Agreement may be modified by the mutual written consent of the Company, the Bank
and the Executive; and

 

WHEREAS, the parties to the Employment Agreement desire to amend the Employment
Agreement as provided in this Amendment.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below and other good and valuable consideration, including the payment of
the Merger Consideration (as defined in the Merger Agreement) in connection with
the Closing with respect to shares of Company common stock, stock options and
restricted stock held by the Executive, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree that the Employment Agreement
shall be amended as follows:

 

1.Section 5.1 of the Employment Agreement is hereby amended to read as follows:

 

“5.1 Change in Control Benefits. If the Closing Date occurs during the term of
this Employment Agreement, the Executive shall be eligible to receive
$171,900.00 (plus any interest that accrues at a rate equal to the annual
mid-term applicable federal rate provided for in Section 7872(f)(2)(A) of the
Code for the month during which the Closing Date occurs, with such interest to
accrue from the date that is six months following the Closing Date through the
date that a payment is made to the Executive) (the “Change in Control Payment”),
which, subject to the Executive’s execution and non-revocation of a waiver and
release in a form acceptable to the Employer within 30 days of the date of the
Executive’s termination of employment, shall be payable to the Executive (i) if
the Executive’s employment terminates on or prior to the second anniversary of
the Closing Date, on the 60th day following the date of termination or (ii) if
the Executive’s employment terminates following the second anniversary of the
Closing Date, in installments equal to the Base Salary payments paid to the
Executive immediately prior to the termination of the Executive’s employment, on
each regular payroll date following the date of the Executive’s termination of
employment until the Change in Control Payment has been paid to the Executive in
full; provided, however, that in the event that the Executive resigns for any
reason (other than for the reasons described in the last sentence of this
Section 5.1) during the period beginning on the Closing Date and ending on the
earlier of (i) the 60th day following the data conversion date (as determined by
the Purchaser) and (ii) the date that is six months following the Closing Date
(the “Conversion Period”), the Executive shall only receive 58% of the Change in
Control Payment; provided, further, however, that in the event that the
Executive’s employment is terminated by the Company for Cause at any time
following a Change in Control, the Executive shall not receive any portion of
the Change in Control Payment. Notwithstanding anything to the contrary set
forth in this Section 5.1, if, during the Conversion Period, the Executive
resigns her employment due to her being transferred to a work location which is
more than 30 miles from her current work location (other than any ordinary
business related travel) or if her duties and responsibilities are significantly
and materially adversely changed and are no longer reasonably related to her
work experience with the Company prior to the Closing Date, such a resignation
shall be treated as a termination of the Executive’s employment without Cause
for the purposes of this Section 5.”

 



 

 

 

 

2.This Amendment may be executed in counterparts, each of which shall be an
original, with the same effect as if the signatures affixed thereto were upon
the same instrument.

 

3.    None of the Purchaser, the Company, the Bank nor any of their respective
affiliates shall be required to incur any additional compensation expense in
connection with this Amendment due to the application of Section 409A of the
Internal Revenue Code of 1986, as amended.

 

4.    The parties to this Amendment have read this Amendment, understand it and
voluntarily accept its terms and the parties agree that there shall not be
strict interpretation against either party in connection with any review of this
Amendment in which interpretation thereof is an issue. The Executive further
acknowledges that: (i) this Amendment is executed voluntarily and without any
duress or undue influence on the part or behalf of the Company, the Bank or any
of their respective affiliates; (ii) this entire Amendment is written in a
manner calculated to be understood by him; (iii) she has been advised by the
Bank to seek the advice of legal counsel before entering into this Amendment;
(iv) the Executive has been provided with a reasonable period of time to
consider the terms and conditions of this Amendment; (v) the Executive is fully
aware of the legal and binding effect of this Amendment; and (vi) to the extent
she executes this Amendment she does so knowingly and voluntarily and only after
consulting her attorney or affirmatively waiving her right to consult with her
attorney. In addition, the Executive acknowledges and agrees that she has had
the assistance of counsel of her choosing in the negotiation of this Amendment,
including with respect to tax matters, or she has chosen not to have the
assistance of counsel.

 

5.    This Amendment shall be governed by and construed in accordance with the
laws of the State of North Carolina.

 

6.    Except as amended hereby, the Employment Agreement shall remain in full
force and effect and is hereby ratified and confirmed in all respects by the
parties to the Employment Agreement.

 

 

 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first set forth above.

 

 



                Executive   Southern Community Financial Corporation            
            /s/ Merle B. Andrews   By /s/ James Hastings                        
            Southern Community Bank and Trust                             By:
/s/ James Hastings

 

 

 

